DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10072932. Although the claims at issue are not identical, they are not patentably distinct from each other because 
As claims 1 and 5, the independent claims 1 and 8 of patent disclose determining if UE is in coverage or out of coverage, if UE out of coverage, then receiving a synchronization signal from selected UE and transmitting the received synchronization signal.
As claims 2 and 6, Claims 1 and 8 discloses the synchronization signal defined for in coverage of the base station.
As claims 3 and 7, Claims 6 and 13, discloses the idle stated and connected stated for UE is in coverage.
As claims 4 and 8, Claims 1 and 8, discloses the UE is in coverage.
.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10736065. Although the claims at issue are not identical, they are not patentably distinct from each other because 
As claims 1 and 5, the independent claims 1 and 8 of patent disclose determining if UE is in coverage or out of coverage, if UE out of coverage, then receiving a synchronization signal from selected UE and transmitting the received synchronization signal.
As claims 2 and 6, Claims 2 and 9 discloses the synchronization signal defined for in coverage of the base station.
As claims 3 and 7, Claims 6 and 13, discloses the idle stated and connected stated for UE is in coverage.
As claims 4 and 8, Claims 3 and 10, discloses the UE is in coverage.
As claims 5 and 10, Claims 7 and 14 disclose the UE performs synchronizing with base station.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Chae [US 2015/0319724 has the provisional application such as 61/823931].
As claim 1, Chae discloses a method performed by a first user equipment (UE) in a wireless communication system, the method comprising: determining whether the first UE is in a coverage of a base station [Par. 0061 or Page 10, “Section when dUE are out of coverage” discloses a node determines if it is in coverage or out of coverage of the base station]; receiving, from a second UE, a synchronization signal in case that the first UE is out of the coverage of the base station [Par. 0063-0067 or Pages 12-19 disclose a warning signal is synchronizing signal which is transmitted between the UEs and EU and Enb. Out of coverage UE receives from another UE a synchronization signal]; selecting a synchronization signal same as the synchronization signal of the second UE [Par. 0077 or Pages 13-14 discloses UE retransmits “relaying/retransmitting” the received warning signal]; and transmitting the selected synchronization signal [Par. 0077 or Pages 13-14 disclose UE transmit a received synchronization signal]. 
As claim 2, Chae discloses the selected synchronization signal is defined for in the coverage of the base station in case that the second UE is in the coverage of the base station [Par. 0061 or Pages 13-19 disclose a warning signal that received from a base station is defined a coverage of the base station]. 
[Par. 0061 or Pages 9-19 disclose UE is in one of RRC states such as idle and connected states].
As claim 4, Chae discloses determining whether the first UE is in the coverage of the base station further comprises receiving, from a base station, a synchronization signal in case that the first UE is in the coverage of the base station [Par. 0061 or Page 9, section 1) when the due in coverage” disclose UE receives warning signal from base station]. 
As claim 5, Chae discloses performing synchronization with the base station [Par. 0061 or Pages 9-10 disclose dUE synchronizes with base station].
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Bonta [US 2007/0086426].
As claim 1, Bonta discloses a method performed by a first user equipment (UE) in a wireless communication system, the method comprising: determining whether the first UE is in a coverage of a base station [Fig 3, Ref 301 discloses a node determines if it is in coverage or out of coverage of the base station]; receiving, from a second UE, a synchronization signal in case that the first UE is out of the coverage of the base station [Fig 3, Ref 307 discloses UE receives from another UE a beacon signal]; selecting a synchronization signal same as the synchronization signal of the second UE [Fig 3, Ref 315 discloses UE retransmits the received beacon, Par. 0027]; and transmitting the selected synchronization signal [Fig 3, Ref 315]. 
As claim 2, Bonta discloses the selected synchronization signal is defined for in the coverage of the base station in case that the second UE is in the coverage of the base station [Fig 3, Ref 315 discloses a node broadcasts a beacon that received from a base station is defined a coverage of the base station]. 
As claim 4, Bonta discloses determining whether the first UE is in the coverage of the base station further comprises receiving, from a base station, a synchronization signal in case that the first UE is in the coverage of the base station [Fig 1, Ref 301]. 
As claim 5, Bonta discloses performing synchronization with the base station [Fig 3, Ref 303].
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonta in view of Zhang [US 2016/0234670].
As claim 3, Bonta fails to disclose what Zhang discloses in case that the first UE is in one of a radio resource control (RRC) connected state, a camped normally state in an RRC idle state, and a camped on any cell state in the RRC idle state, the first UE is in the coverage of the base station [See Abstract]. 

As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sartori [US 2014/0335853] discloses a method and system for controlling out of coverage communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414